Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00065-CV

                                   IN RE Eugene Walter HAYENGA
                                    and Cuatro T. Construction, Inc.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 13, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relators filed an unopposed motion to dismiss their petition for writ of mandamus and

motion for emergency stay because the parties reached a settlement in this matter. We grant the

motion to dismiss and dismiss the petition for writ of mandamus. The motion for emergency relief

is denied as moot.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 32595, styled Sarena A. Bautista v. Eugene Walter Hayenga and Cuatro T.
Construction, Inc., pending in the 63rd Judicial District Court, Val Verde County, Texas, the Honorable Enrique
Fernandez presiding.